Citation Nr: 1100900	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a nervous disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel





INTRODUCTION
 
The Veteran served on active duty from September 1999 to 
September 2002 and from June 2004 to August 2005, with additional 
reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for PTSD and a nervous 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

The service treatment records from the Veteran's first period of 
active service indicate that the Veteran was evaluated as normal 
psychiatrically during the September 1999 entrance examination.  
During the May 2002 separation examination, the Veteran reported 
that he had attended anger management counseling in December 
2001.  He was evaluated as normal psychiatrically during the May 
2002 examination.

The Veteran served on active duty again from June 2004 to August 
2005.  Service treatment records from that period of service, 
submitted by the Veteran, indicate that the Veteran underwent 
mental health treatment in Iraq from December 2004 to January 
2005.  He reported that his symptoms had been present for 2 
months, although he also indicated that he had been diagnosed 
with depression at age 10.  The Veteran was assessed with major 
depressive disorder (moderate to severe) and treated with 
antidepressant medication. 

VA outpatient treatment records from November 2005 indicate that 
the Veteran reported receiving mental health treatment at age 10 
when he saw a therapist for depression for a few counseling 
sessions.  He said that the next time he received mental health 
treatment was with the Combat Stress Team while in Iraq from 
December 2004 through January 2005.  With regards to a history of 
trauma, the Veteran reported having been in a car accident at age 
5 that he could have died from.  He also stated that while in the 
military and in Iraq, at least monthly he was faced with 
situations that were dangerous.  He said that he was in a combat 
zone for 12 months in Iraq and he recalled a particularly 
traumatic event.  He related that at that time, he remembered his 
training and followed instructions.  He was assessed by a 
clinical psychologist to have adjustment disorder with mixed 
emotional features, rule out generalized anxiety disorder, and 
rule out PTSD.  However, during a behavioral health evaluation 
the diagnostic impressions of the examining doctor of osteopathy 
were of mixed anxiety-depressive disorder and alcohol abuse.  The 
examiner stated that the Veteran appeared to overly attribute his 
relatively mild symptoms to his involvement in the Iraq conflict.  
She indicated that she did not endorse that the Veteran had PTSD 
for the fact that he did not meet criteria A for PTSD in the 
Diagnostic and Statistical Manual of Mental Disorders.  

A December 2005 VA examination inquiry indicated that the Veteran 
failed to report for a scheduled VA mental disorders examination.  
However, in the May 2006 notice of disagreement, the Veteran 
asserted that he never received notice of the VA examination and 
requested that such examination be rescheduled.

The Veteran's DD Form 214 from his second period of active 
service indicates that he served in Kuwait/Iraq August 3, 2004 
through July 22, 2005.  As the Veteran has reported experiencing 
traumatic events during active service, he should be asked to 
provide additional information concerning his alleged stressors, 
including the particularly traumatic event that he reported to 
the VA psychologist in November 2005.

The Board notes that it is unclear when the onset of the 
Veteran's current psychiatric disability occurred because the 
service treatment records and post-service VA treatment records 
raised the issue of whether the Veteran had a psychiatric 
disability that preexisted service, based on reports from the 
Veteran of receiving counseling at age 10 for depression.  
However, the Veteran was also received mental health treatment 
for major depressive disorder during active service, and the 
record reflects the existence of a current psychiatric 
disability.  In light of the above, the Board finds that another 
VA psychiatric examination should be scheduled to determine the 
nature of the Veteran's current psychiatric disorder and its 
possible relationship to active service, to include whether the 
condition preexisted service and was aggravated thereby, or 
whether it is otherwise related to active service.  See 38 C.F.R. 
§ 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Further, if a specific in-service stressor is 
identified by the Veteran, then the examiner should determine 
whether the Veteran meets the criteria for a diagnosis of PTSD, 
in accordance with the diagnostic criteria set forth in the DSM-
IV, as a result of such in-service stressor(s).  A copy of the 
examination notification letter should be associated with the 
claims file.

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

The Board observes that the RO was unable to acquire the 
Veteran's complete service treatment records or service personnel 
records from his second period of active.  It appears that the 
service treatment records in the file for his second period of 
active service and were provided by the Veteran, and it is 
unclear whether such were complete.  Additionally, records of the 
Veteran's reported December 2001 anger management counseling 
during his first period of active service are not of record.  A 
February 2006 response to a request for the Veteran's service 
personnel records from the National Personnel Records Center 
(NPRC) indicated that all Defense Personnel Records Information 
Retrieval System (DPRIS) images related to the request had been 
provided.  

The Board notes that the VA is to end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile.  The VA may conclude that 
no further efforts are required when the Federal department or 
agency advises the VA that the custodian does not have them.  38 
C.F.R. § 3.159(c)(2) (2010).

Thus, the RO/AMC should either make continued attempts to obtain, 
through official sources, the Veteran's complete service 
treatment records and service personnel records from both periods 
of service, or make a specific finding that further attempts to 
do so would be futile.  If such a determination is made, the file 
should be so annotated, and the Veteran so notified.

Finally, the Veteran has reported that he received mental health 
treatment for depression at age 10.  On remand, the RO/AMC should 
seek to secure such records.  Relevant ongoing VA medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
have provided mental health treatment to him, 
including the treatment he received for 
depression at age 10.  After securing the 
necessary authorization, the RO/AMC should 
obtain any records identified by the Veteran 
which are not duplicates of those already 
contained in the claims file.  

2.  Obtain mental health treatment records 
from the Erie, Pennsylvania VA Medical Center 
dating since November 2005.

3.  The Veteran should be asked to provide 
any specific information he can with respect 
to his claimed stressors, including the 
particularly traumatic event that he reported 
to the VA psychologist in November 2005.

4.  The RO/AMC should either make continued 
attempts to obtain the Veteran's complete 
service treatment records and service 
personnel records from his June 2004 to 
August 2005 period of active service, as well 
as the records of his reported anger 
management counseling in December 2001, or 
make a specific finding that further attempts 
to do so would be futile.  If the RO/AMC 
determines that further attempts to obtain 
such records would be futile, the file should 
be so annotated, and the Veteran so notified.  

5.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to determine 
the nature of any current psychiatric 
disorder and to provide an opinion as to its 
possible relationship to service.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction with 
the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all 
psychiatric disorders identified.  If a 
specific alleged in-service stressor has been 
identified by the Veteran, the examiner 
should provide an opinion as to whether the 
Veteran has PTSD due to the identified in-
service stressor(s).  If the examiner finds 
that a diagnosis of PTSD is warranted, then 
the examiner should clearly report the 
stressor(s) upon which the diagnosis is 
based.  With respect to each psychiatric 
disorder diagnosed, the examiner should 
provide an opinion as to whether the disorder 
clearly and unmistakably existed prior to 
service and, if so, clearly and unmistakably 
underwent no permanent increase in severity 
beyond normal progression during or as a 
result of service.  With respect to any 
psychiatric disorder which the examiner 
believes did not pre-exist active service, 
the examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the disorder 
arose during service or is otherwise related 
to the Veteran's military service, including 
the disorder that was treated therein.

All tests deemed necessary, including 
psychological testing, should be performed 
and all findings should be reported in 
detail.  The examiner should set forth the 
complete rationale for all opinions expressed 
and conclusions reached.

The VA Medical Center should place a copy of 
the examination notification letter to the 
Veteran in the claims file prior to returning 
it to the RO/AMC.

6.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


